Exhibit 10.16
AMENDMENT NO. 11
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 10 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of December 31, 2015 (this “Amendment”), by and among KEYWIN HOLDINGS
LIMITED, a British Virgin Islands company (“Keywin”), and NETWORK CN INC., a
Delaware corporation (the “Company”).  Each of the parties hereto is referred to
as a “Party” and collectively as the “Parties.”  Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, Amendment No. 2 to Note Exchange and Option Agreement,
dated as of September 30, 2009, Amendment No. 3 to Note Exchange and Option
Agreement, dated as of January 1, 2010, Amendment No. 4 to Note Exchange and
Option Agreement, dated as of September 30, 2010, Amendment No. 5 to Note
Exchange and Option Agreement, dated as of June 1, 2011, Amendment No. 6 to Note
Exchange and Option Agreement, dated as of December 30, 2011, Amendment No. 7 to
Note Exchange and Option Agreement, dated as of June 28, 2012, Amendment No. 8
to Note Exchange and Option Agreement, dated as of December 28, 2012,Amendment
No. 9 to Note Exchange and Option Agreement, dated as of December 31, 2013 and
Amendment No. 10 to Note Exchange and Option Agreement, dated as of December 12,
2014 (together, the “Original Agreement”), pursuant to which the Company (a)
issued 61,407,093 shares of its common stock, par value $0.001 per share in
exchange for certain notes payable by the Company held by Keywin, (b) agreed to
grant Keywin an option (the “Option”) to purchase from the Company an aggregate
of 1,637,522 shares of the Common Stock for an aggregate purchase price of
$2,000,000, exercisable within 105 months after April 2, 2009 and (c) the
Company shall have the right, at its sole discretion, to terminate the Option by
providing Keywin with thirty (30) days’ advance written notice of such
termination.  The Parties now desire to enter into this Amendment to modify the
terms of the Original Agreement as more specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.          Amendment to Exercise Period and Exercise Price: Subsection (a) of
Section 2, of the Original Agreement is deleted in its entirety and in lieu
thereof the following provision is inserted:
 
(a)          For a one hundred and five (105) month period commencing on the
Closing Date (the “Exercise Period”), the Noteholder shall have the right to
purchase from the Company an aggregate of 2,020,202 shares of the Common Stock
for an aggregate purchase price of $2,000,000 (the “Purchase Price”).  The
Option may be exercised by the Noteholder at any time during the Exercise Period
by giving written notice to the Company.


2.          Agreement.  In all other respects, the Original Agreement shall
remain in full force and effect.
 
3.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 
 
 
NETWORK CN INC.
 
 
 
 
 
 
 
 
By
 
 
 
Name: Shirley Cheng
 
 
Title: Director and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
KEYWIN HOLDINGS LIMITED
 
 
 
 
 
 
 
 
By
 
 
 
Name: Earnest Leung
 
 
Title: Director
 

 
 
 

--------------------------------------------------------------------------------